USCA4 Appeal: 22-1649      Doc: 11         Filed: 10/17/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-1649


        DIANNE G. NICKLES,

                            Plaintiff - Appellant,

                     v.

        TABITHA BONITA GWYNN,

                            Defendant - Appellee.



        Appeal from the United States District Court for the Middle District of North Carolina, at
        Greensboro. Thomas D. Schroeder, Chief District Judge; L. Patrick Auld, Magistrate
        Judge. (1:22-cv-00109-TDS-LPA)


        Submitted: October 13, 2022                                   Decided: October 17, 2022


        Before NIEMEYER and AGEE, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Dismissed by unpublished per curiam opinion.


        Dianne G. Nickles, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1649         Doc: 11       Filed: 10/17/2022     Pg: 2 of 2




        PER CURIAM:

               Dianne G. Nickles seeks to appeal the magistrate judge’s text order remanding her

        action to state court. We dismiss the appeal for lack of jurisdiction because the notice of

        appeal was not timely filed.

               In civil cases, parties have 30 days after the entry of the final judgment or order to

        note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court extends the appeal

        period under Fed. R. App. P. 4(a)(5) or reopens the appeal period under Fed. R. App. P.

        4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

        requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

               The magistrate judge entered the text order on February 9, 2022. Nickles’ notice of

        appeal is considered filed on June 9, 2022, when it was received by this court. Because

        Nickles failed to file a timely notice of appeal or to obtain an extension or reopening of the

        appeal period, we dismiss the appeal.

               We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                        DISMISSED




                                                      2